Attachment
	Applicant argues that Gross does not teach the nonwoven material has 1 to 50 wt% bicomponent fibers. This argument is found unpersuasive. Gross teaches a nonwoven material (Fig. 1; Paragraph 0090) for use in acoustic insulation (Title) comprising 5 to 60 wt% of bicomponent fibers. (Claim 6 of Gross). This overlaps the claimed range of 1 to 50 wt%
	Applicant argues that Nissl does not teach how to apply CO2 to foam or vehicle trim. This argument is found unpersuasive. Nissl teaches loading CO2 into foams for the automobile sector improves acoustic performance while reducing weight. (Paragraph 0012). Thus, it would have been obvious to one with ordinary skill in the art to apply CO2 to foam for use in vehicles.
	The rejections are maintained.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358. The examiner can normally be reached Monday through Friday: 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANK VINEIS can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Zhang/Primary Examiner, Art Unit 1781